Title: To Thomas Jefferson from Albert Gallatin, 5 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     May 5. 1808
                  
                  We have no collector at Vienna, Eastern shore of Maryland, Mr. Stanford having positively resigned. The embargo will certainly be evaded there unless one is appointed. You have recommendations for a successor, which you suspended on account of his politics & in expectation of some other from Judge Polk. None have come. Would it not be better to appoint the person recommended? His commissions at all events, would expire 3 March next.
                  The Nanjemoy district is now called St. Mary’s, & the office removed to the last place. It is not probable that Mr Brent will, for the sake of the office move to that place. But ought I not to write to him & learn his decision? If he resigns rather than move, we have a very good recommendation for a successor from J. T. Mason.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
                  
                     I intend going to Philada. next week to take my son there on acct. of his health; but will not be absent more than 8 or 10 days.
                  
               